FIFTH DIVISION
                                PHIPPS, P. J.,
                         DILLARD and PETERSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      April 20, 2016




In the Court of Appeals of Georgia
 A16A0055. SPRATLIN v. THE STATE.                                             PE-002C

      PETERSON, Judge.

      Santonio Spratlin, convicted of armed robbery, aggravated assault, and

possession of a firearm during the commission of a crime, appeals from the denial of

his motion for a new trial and argues that the evidence was insufficient to sustain his

armed robbery conviction. We affirm because the trial evidence authorized the jury

to conclude that Spratlin committed the charged offense.

      On appeal from a criminal conviction, we view the evidence in a light
      most favorable to the verdict, and [Spratlin] no longer enjoys a
      presumption of innocence. We neither weigh the evidence nor judge the
      credibility of witnesses, but only determine whether the evidence was
      sufficient for a rational trier of fact to find the defendant guilty of the
      charged offense beyond a reasonable doubt.
Ferrell v. State, 283 Ga. App. 471, 472 (1) (641 SE2d 658) (2007) (footnotes

omitted).

      So viewed, the evidence shows that on November 26, 2012, the victim was

working at a gas station. Spratlin, with whom the victim was familiar as a repeat

customer, entered the gas station and asked the victim to retrieve some cigarillos from

behind the counter. When the victim did so and turned back to the counter, Spratlin,

who was not disguised or masked, was pointing a gun at the victim. Spratlin

threatened to kill the victim and demanded that the victim give Spratlin the cash from

the cash register. The the victim complied. Spratlin left and the victim called police.

The police responded to the victim’s call, but did not collect any video surveillance

from the gas station because the surveillance system was not working, and did not

collect any fingerprint or other physical evidence.

      The victim initially described the offender as a 5’3” tall black male with a

skinny build, short hair, and no facial hair, and stated that he would recognize him

because he has been a customer at the gas station several times. The police later took

the victim to a children’s group home, showed the victim several individuals (though

Spratlin was not included among them), and asked the victim if any were the

offender, which the victim denied. Later, the police showed the victim photos of six

                                          2
people, including Spratlin, and the victim identified Spratlin as the offender with one

hundred percent certainty. Following the positive identification from the photo line-

up, Spratlin was apprehended at the group home. The police did not search the group

home where Spratlin was located for guns or other evidence. After Spratlin was

detained and read his Miranda rights, he was interviewed by a police detective and

admitted that “I drew down on [the victim] and took the money.” The victim also

identified Spratlin in court.

      (a) Spratlin first argues that the evidence is insufficient to sustain his armed

robbery conviction because Spratlin’s confession alone cannot justify conviction, and

the confession did not align with the victim’s detailed description of the event and

offender.1 Spratlin’s argument fails because the victim’s identification of Spratlin as

the offender corroborates the confession, and because inconsistencies in the physical

description go to the credibility of the testimony, which falls within the purview of

the jury to consider.

      As an initial matter, Spratlin is correct that “[a] confession alone,

uncorroborated by any other evidence, shall not justify a conviction.” OCGA § 24-8-


      1
        Spratlin argues that, contrary to the victim’s description, he is approximately
5’8”, 160 pounds, with “long, big, puffy hair and a goatee.”

                                          3
823. But here, there is other evidence corroborating the confession. The victim

identified Spratlin from a photo array as the individual who pointed a gun at his face

and demanded the money from the cash register, and testified as to the details of that

event. The victim’s testimony was not inconsistent with Spratlin’s confession, only

more detailed. Moreover, the victim was familiar with Spratlin because Spratlin had

been a repeat past customer at the gas station. Finally, the victim identified Spratlin

as the offender in court. “The testimony of a single witness is generally sufficient to

establish a fact.” OCGA § 24-14-8. See also Clowers v. State, 299 Ga. App. 576, 577

(1) (683 SE2d 46) (2009). That the victim’s initial physical description of the

offender differed from Spratlin’s actual appearance goes towards the credibility of the

victim’s testimony, and does not render the victim’s later identification from the

photo array inherently unreliable. See Price v. State, 194 Ga. App. 453, 454-55 (1)

(390 SE2d 663) (1990). “Decisions regarding credibility are uniquely the province

of the trier of fact.” Cleveland v. State, 285 Ga. 142, 147 (674 SE2d 289) (2009).

From this evidence, the jury was authorized to convict Spratlin of armed robbery.

      (b) Spratlin also argues that the evidence was insufficient to sustain his armed

robbery conviction because there was no physical evidence connecting him to the

armed robbery. This argument fails because physical evidence is not required to

                                          4
sustain an armed robbery conviction. “While it is true that the state failed to produce

a weapon, fingerprints, or other physical evidence tying [Spratlin] to the crime, the

jury was authorized to accept the [victim]’s identification testimony.” Clowers, 299
Ga. App. at 577 (1). Thus, the evidence was sufficient to support Spratlin’s

conviction for armed robbery. See id.

      Judgment affirmed. Phipps, P. J., and Dillard, J., concur.




                                          5